Title: From Thomas Jefferson to Bernard Peyton, 4 March 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Mar. 4. 21.
I have to acknolege your two kind favors of Feb. 12. & 26. and they make it a duty to go into some explanations. age and ill health, and still more the loss of plantation skill and management by an absence of 50. years from such attentions, had for some time rendered me unequal to the proper management of my possessions insomuch that those in Bedford had been entirely unproductive and those here not so productive as they should have been, and as Jefferson’s management has lately made them. I had therefore for some time been falling behind-hand, a little & a little every year. but still the amount of these arrearages would have given me no difficulty had things continued as they were. but the sudden reduction of the circulating medium, the failure of market from the peace of Europe, and prostration of the price of produce & property fell on me by surprise, and trebled at once in effect the burthen of these debts. indeed the fall of flour alone from 6. & 8. to 2. D. a barrell would have of itself that effect independant of the other causes; and the prospect of change for the better is so indifferent that I give up the reliance on crops for relief, and decide without hesitation to sell property as soon as a fair price can be got. to obtain time for this it was necessary to quiet a number of outstanding demands which those having them could illy afford to wait for. this occasioned my wish to obtain a temporary aid from the bank until property should come to a fair price, and purchasers be enabled to come into the market in addition to this I have committed the whole of my estate here and in Bedford to Jefferson to direct as he thinks best, without any interference on my part; and I am satisfied he will double its produce at once, which even at present prices, will double present income the rules of the Farmer’s bank requiring a town endorser, I was led to look to your friendship for that kind office; and knowing your situation, as being young in business, with a growing family I meant to relieve you from all uneasiness or inconvenience by pledging to you property which should place absolute security in your own hands. I recieved information of the discount being admitted last night only, and tomorrow being our court day, I must relieve myself by immediate draughts on you, of which this letter is hastened to advise you; and in the course of the week I will transmit you such a conveyance of property as shall make you entirely secure. the draughts I shall make on you tomorrow will be in favor of the following personsDMartin Dawson. for94.42John Watson45.41Twyman Wayt219.72James Brown133.25David Higgenbotham159.95Craven Peyton700.William Barrett for B. Miller 750. D. in all 2102.75others will soon follow to nearly the whole amount; for I am impatient to relieve myself from these uneasy demands. I must further request you to make an immediate remittance for me to messrs Leroy & Bayard of N. York, to whom I write this day to notify them that you will do it; and 40. Dollars to mr William J. Coffee of the same place, but recommended to the care of Dr David Hosack; I inclose a letter to Dr Hosack within which you will be so good as to inclose your letter & bill to mr CoffeeTwo of my grandson are to go to school on the 12th instant, & have not the necessary books, nor can they be got here—will you be so good as to send me by mail 2. copies of Ruddiman’s Rudiments and 2. copies of the Orbis pictus? I am told they are to be had at Warner’s bookstore.I salute you as ever with affection & respect.Th: Jefferson